Citation Nr: 0029975	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  95-27 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from October 1955 to August 
1974.  This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from rating decision of St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs, which denied the veteran's claims for an 
increased rating, greater than 10 percent, for his service-
connected PTSD and a total disability rating based on 
individual unemployability (TDIU).  In June 1997, the Board 
remanded the case to the RO for further development.  The 
requested development was accomplished and the RO in the 
rating decision of May 2000 granted a TDIU and increased the 
disability evaluation for the service-connected PTSD from 10 
to 30 percent.  The PTSD issue remains on appeal as the 
disability evaluation is less than the maximum available 
benefits under VA laws and regulations.  AB v. Brown, 6 Vet. 
App. 35,38 (1993).  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim for an increased rating 
has been developed.

2.  The veteran's post-traumatic stress disorder is currently 
manifested by flashbacks, sleep difficulties and nightmares, 
with complaints of poor concentration; objective findings 
include normal memory and concentration, and appropriate 
affect; the veteran's PTSD is productive of no more than 
moderate social and industrial impairment.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post- 
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for a 
higher rating is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  That is, 
he has presented a claim which is plausible.  VA has a duty 
to assist the appellant to develop facts in support of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991) and 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All necessary 
development was performed.  The veteran underwent VA 
examination, and has asserted that there are no relevant VA 
treatment records.  He has not asserted and there is nothing 
in the record that shows that there are missing, relevant 
records.  For these reasons, the Board finds that VA's duty 
to assist the appellant, 38 U.S.C.A. § 5107(a) (West 1991), 
has been discharged.  Furthermore, the undersigned finds that 
this case has been adequately developed for appellate 
purposes.  A disposition on the merits is now in order.

In evaluating the appellant's request for a higher rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Factual Summary

A review of the evidence of record shows that the veteran 
served on active duty from October 1955 to August 1974, which 
included combat duty in the Republic of Vietnam.  The RO 
initially granted service connection for PTSD in July 1992, 
and assigned a 10 percent rating, effective from March 1992.

In January 1995, the veteran submitted a claim for an 
increased evaluation for his service connected PTSD.  In 
written statements submitted in 1995 and 1996, he indicated 
that he had to resign from his job as a museum manager due to 
his PTSD and other service-connected conditions.  He further 
stated that he could not function with people anymore.  

Private medical records, dated from 1989 to 1994, indicate 
treatment primarily for coronary artery disease with 
hypertension and carotid artery stenosis.  Treatment record, 
dated April 1994, indicated that the veteran was prescribed 
Buspar for increased anxiety.

Information received from the St. Lucie County government in 
November 1997, confirmed that the veteran had been employed 
as a "leisure services supervisor - museums" from May 1990 
until March 11, 1995, when his resignation became effective.  
The veteran had submitted a letter of resignation in February 
1995, in which he claimed that he was leaving his position in 
mid-March 1995 due to "health and personal reasons".

Report of VA psychiatric examination conducted in April 1998, 
indicated that the veteran was currently on no medications 
nor currently receiving any psychiatric treatment.  The 
veteran indicated that he currently drank approximately a 12 
pack of beer per day but denied any problems with drinking 
related to legal, social or work issues.  On mental status 
examination the veteran was noted to present with good 
grooming.  He was agreeable and cooperative.  His speech and 
behavior were described as "slightly slowed."  His affect 
was "mildly constricted and mildly dysphoric" but otherwise 
range appropriate.  His thoughts were logical and sequential.  
There was no evidence of suicidal ideation, homicidal 
ideation, hallucinations, paranoia, delusions or obsessions.  
He was alert and oriented.  Memory was intact.  Attention and 
concentration were normal.  Insight and judgment were intact.  
The examiner found the veteran to have a mild to moderate 
degree of impairment in his ability to maintain relationships 
with others as a result of his PTSD symptoms.  He was also 
found to probably have a mild degree of impairment in his 
ability to maintain or obtain gainful employment.  However, 
the examiner further commented that it was difficult to fully 
assess his work disability as he was now retired.  The 
examiner further commented that the veteran's claims file had 
been fully evaluated and reviewed prior to and included in 
the evaluation and formulation of the veteran's symptoms and 
diagnosis.  The examiner further noted that, as the veteran 
desired no treatment at that time, he had recommended that he 
continue with his current pursuits.

In February 2000, in response to requests from the RO, 
additional private medical records were received dated from 
1994 to December 1999.  These records indicated continued 
treatment for hypertension and coronary artery disease.  
However, there was no additional reference to treatment for 
"anxiety" or any other psychiatric disorder to include 
PTSD.

Report of VA psychiatric examination conducted in March 2000, 
indicated that the veteran complained of difficulty sleeping 
for many years.  He averaged about six hours of sleep each 
night but had trouble with nightmares and flashbacks.  He had 
experienced a recent exacerbation of these symptoms following 
the recent death of his father.  The examiner noted that the 
veteran brought his own records to the examination.  He was 
described as cooperative, pleasant, and with a good sense of 
humor.  There was no evidence of psychomotor agitation, 
retardation.  His mood was euthymic and he displayed full 
range affect.  Thought process was logical and sequential.  
He was alert and oriented.  Concentration and memory were 
intact and he had adequate insight.  The diagnosis on Axis I 
was PTSD, mild to moderate.  He was assigned a score of 61 on 
the Global Assessment of Functioning (GAF) scale.  The 
examiner further commented that the veteran's degree of 
psychiatric impairment was "[b]elieved to be moderate after 
so many years of the [veteran] continuing experience chronic 
PTSD symptoms.  He had more significant problems in the past 
and his symptoms kind of wax and wane.  Recently they got 
worse because his father passed away and most of his buddies 
died."

Thereafter by rating decision dated May 2000, the RO 
increased the veteran's disability evaluation from 10 to 30 
percent for his service-connected PTSD, effective from 
January 1995, the date of claim.

Legal Analysis

PTSD is rated under the portion of the VA Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132 
(1996).  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. § 
4.130. 61 Fed.Reg. 52700 (Oct. 8, 1996).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996 . 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC 11-97 
(O.G.C. Prec 11-97).  Thus, the veteran's claim for an 
increased evaluation for PTSD, must be evaluated under both 
the old and the new rating criteria to determine which 
version is most favorable to him.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The appellant's PTSD condition is currently evaluated as 30 
percent disabling under Diagnostic Code 9411.

Under the former rating criteria for PTSD, 38 C.F.R. § 4.132 
(1996), in effect prior to November 1996, a 30 percent 
evaluation is warranted where there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.

Under the revised rating criteria 38 C.F.R. § 4.130 (1999), a 
30 percent evaluation for PTSD is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

In the instant case, the Board finds that the schedular 
criteria for an increased evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 and under the new rating criteria 
effective November 7, 1996, have not been met so as to 
warrant an increased evaluation for the appellant's PTSD.  
The Board notes the veteran's PTSD condition is primarily 
manifested by complaints of such symptomatology as 
nightmares, sleep disturbance, irritability, and anxiety.  
The objective medical evidence of record confirms that the 
appellant is experiencing some residual psychiatric 
symptomatology relative to his PTSD condition.  However, VA 
examinations in 1998 and 2000 showed the appellant to be 
coherent and relevant, with affect appropriate to his thought 
content.  The appellant's concentration and memory were not 
evaluated as impaired.  Further, there was no evidence of 
hallucination or delusional thought processes.  Following a 
considered review of the objective medical evidence, the 
Board finds that there is no evidence of psychiatric 
symptomatology consistent with the 50 percent disability 
level under the revised rating criteria.  In this regard, 
symptomatology such as panic attacks, difficulty 
understanding commands, or memory impairment marked by 
retention of only highly learned material or forgetting to 
complete tasks, impaired judgment, or difficulty in 
maintaining effective work and social relationships has not 
been shown.

The record also fails to establish that the appellant's 
ability to foster or maintain effective or favorable 
relationships with people is considerably impaired, or that 
by reason of psychoneurotic symptoms, his reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  Presently, the veteran is 
retired from full-time employment.  The Board also notes that 
he has considerable medical problems related to his service-
connected coronary artery disease, for which he has been 
assigned a TDIU by the VARO.  It is also noted that the 
veteran is taking no medications for his psychiatric disorder 
nor any other form of treatment or therapy.  Thus, the Board 
finds that the requirements for an increased rating are not 
met or approximated under the criteria in effect prior to 
November 7, 1996.  38 C.F.R. § 4.132, Diagnostic Code 9411.

Finally, the Board notes that while the evidence reflects 
that the veteran's PTSD impacts somewhat upon his functional 
capacity, in that he suffers from chronic sleep difficulties 
with nightmares, occasional flashbacks, and is somewhat 
irritable and easily angered, such symptomatology was fully 
considered and found to be productive of no more than mild to 
moderate social and mild industrial impairment.  In this 
regard, the evidence reflects that the totality of the 
appellant psychiatric impairment was shown to be attributed 
to chronic PTSD symptomatology, evaluated as no more than 
moderate in nature.

It is the opinion of the Board that the appellant's present 
level of impairment is not currently indicative of a higher 
level of impairment, the amount needed to warrant an 
increased evaluation (to 50 percent or higher) under either 
the old or revised provisions of Diagnostic Code 9411.  The 
Board notes in this regard that the most recent (March 2000) 
medical report indicated a GAF score of 61.  This report also 
reflects that the appellant otherwise reported psychiatric 
symptoms of continued sleep disturbance with nightmares, and 
flashbacks which is consistent with symptoms and findings 
recorded on prior VA evaluation.  In light of the Board's 
review of the record, the Board places substantially greater 
weight on the clinical assessment that such reported 
symptomatology is consistent with GAF score evaluation 
reflective of moderate impairment as noted on VA examination 
reports.  This GAF score assessment is consistent with the 
appellant's disability picture as reflected in the recorded 
medical history.

It is the Board's responsibility to weigh the evidence.  
Following a careful and considered review of the evidence, it 
is the opinion of the Board, however, that the current 
medical evidence, as previously discussed, does not reflect 
that the degree of impairment resulting from PTSD more nearly 
approximates the criteria required for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 under either the 
current or former rating criteria.  As the clear weight of 
the more probative evidence is against the claim, the benefit 
of the doubt doctrine is not for application.


ORDER

An increased evaluation for PTSD is denied.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



